 1
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     BARTOLOME LINAN,                                        Case No. 3:19-cv-00522-LRH-WGC
 9
                            Plaintiff,
10
     v.
11
     UNION PACIFIC RAILROAD
12   COMPANY; ABC CORPORATIONS I-X,
     inclusive; BLACK AND WHITE
13   COMPANIES; and DOES I-XX, inclusive,
14                          Defendants.
                                                 /
15
                        ORDER FOR DISMISSAL WITH PREJUDICE
16
17
            IT IS HEREBY STIPULATED AND AGREED between the parties hereto, by and through
18
     their respective counsel of record, that the above-entitled matter be dismissed with prejudice with
19
     each party to bear their own costs and attorney fees.
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
                                                     -1-
 1                            AFFIRMATION PURSUANT NRS 239B.030
 2          The undersigned does hereby affirm that the preceding document does not contain the social
 3   security number of any person.
 4   DATED this 7th day of July, 2021.                   DATED this 7th day of July, 2021.
 5   /s/ Daniel T. Hayward                               /s/ Stephanie L. Quinn
     ______________________________                      ________________________________
 6   DANIEL T. HAYWARD                                   STEPHANIE L. QUINN
     Nevada State Bar No. 5986                           Nevada State Bar No. 12632
 7   BRADLEY, DRENDEL & JEANNEY                          MURPHY, CAMPBELL,
     P.O. Box. 1987                                      ALLISTON & QUINN
 8   Reno, NV 89505                                      8801 Folsom Boulevard, Suite 230
     Tel. (775) 335-9999                                 Sacramento, CA 95826
 9   Fax (775) 335-9993                                  Tel. (916) 400-2300
     danhayward@bdjlaw.com                               Fax (916) 400-2311
10                                                       squinn@murphycampbell.com

11   JEREMY NEWELL                                       RENEE FINCH
     Admitted Pro Hac Vice                               Nevada State Bar No. 13118
12   STEVENSON & MURRAY                                  CHRISTINA MUNDY-MAMER
     24 Greenway Plaza, Suite 750                        Nevada State Bar No. 13181
13   Houston, TX 77046                                   MESSNER REEVES, LLP
     Telephone: (713) 622-3223                           9845 West Russell Road, Suite 300
14   jnewell@stevensonmurray.com                         Las Vegas, NV 89148
     Attorneys for Plaintiff                             Tel. (702) 363-5100
15   Bartolome Linan                                     Fax (702) 363-5101
                                                         rfinch@messner.com
16                                                       Attorneys for Defendant
                                                         Union Pacific Railroad Company
17
18                                              ORDER

19          Upon stipulation of the parties hereto and good cause appearing therefore,

20          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled matter,

21   having been resolved and is hereby dismissed with prejudice, with each party to bear his own

22   attorney’s fees and costs.

23   IT IS SO ORDERED.

24
            DATED this 9th day of July, 2021.
25
26
                                                 ________________________________________
27                                               LARRY R. HICKS
                                                 UNITED STATES DISTRICT JUDGE
28
                                                   -2-
